Citation Nr: 0123338	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  99-09 505	)	DATE
	)
	)


THE ISSUE

Whether an April 14, 1995, decision of the Board of Veterans' 
Appeals denying service connection for a psychiatric disorder 
on the basis that no new and material evidence had been 
submitted to reopen the claim should be revised or reversed 
on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by: Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







FINDINGS OF FACT

1.  The veteran, who is the moving party in this case, had 
active military service from August to October 1946, and from 
September 1950 to December 1951.  

2.  In April 1995, the Board denied the veteran's attempt to 
reopen a previously denied claim for service connection for a 
psychiatric disorder, which decision the veteran appealed to 
the U.S. Court of Appeals for Veterans Claims (Court).  

3.  In April 1999, the veteran submitted a motion to the 
Board, requesting that the Board revise its April 1995 on the 
grounds of clear and unmistakable error in that decision, as 
provided in 38 U.S.C.A. § 7111.

4.  At the time of the veteran's April 1999 motion to the 
Board, the Court had already affirmed the Board's April 1995 
decision. 

5.  The veteran appealed the Court's decision to the U.S. 
Court of Appeals for the Federal Circuit, which dismissed the 
veteran's appeal in August 2000.  


CONCLUSION OF LAW

Because the April 1995 decision by the Board has become the 
subject of an appeal and decision by a court of competent 
jurisdiction, the Board has no jurisdiction to adjudicate the 
claim of CUE in its April 1995 decision.  38 C.F.R. § 20.1400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record in this case reflects that in April 
1995, the Board denied the veteran's attempt to reopen a 
previously denied claim for service connection for a 
psychiatric disorder.  In July 1995, the veteran appealed the 
Board's April 1995 decision to the Court.  In early April 
1999, the Court affirmed the Board's April 1995 decision.  
Shortly thereafter, the veteran submitted a motion to the 
Board, requesting that the Board revise its April 1995 
decision on the grounds of clear and unmistakable error in 
that decision, as provided in 38 U.S.C.A. § 7111.  Apparently 
at approximately the same time, the veteran appealed the 
Court's decision to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court).  In August 2000, 
the Federal Circuit Court dismissed the veteran's appeal and 
issued its mandate.  

Under applicable criteria, decisions of the Board which have 
been appealed to and decided by a court of competent 
jurisdiction are not subject to revision under 38 U.S.C.A. 
§ 7111.  See § 20.1400(b)(1)(2).  Under the circumstances 
described above, since the April 1995 Board decision has 
become the subject of a decision by a court of competent 
jurisdiction, the Board had no jurisdiction to adjudicate the 
claim of CUE in its April 1995 decision.  38 C.F.R. § 20.1400 
(2000).  


ORDER

The motion to revise or reverse the April 14, 1995, decision 
of the Board on the grounds of clear and unmistakable error 
is dismissed.  


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



